Mr. Presiding Justice Waterman delivered the opinion of the Court. This was an action by appellee to recover the pecuniary loss he claimed to have sustained by reason of the death of his brother, who was killed by an accident resulting from the negligence of appellant. The plaintiff obtained a judgment for §2,000. As we regard the facts there is but one question in the ease, viz.: did the plaintiff sustain any pecuniary loss from the death of his brother, and if so how much ? The deceased was at the time of his death thirty years of age; he was then in the oyster business on his own account; that is, he had a route over which he sold oysters. A short time previous to the death of Frank Brodie, which occurred October 15, 1891, his brother, the plaintiff, had been very ill and Frank had sent him money, in all $45. The deceased had been unfortunate in business, and died in debt, leaving no effects save about $20 in money. The plaintiff did no work in September or the first part of October, 1891; the day after the burial of his brother he started to work, taking his deceased brother’s route. The plaintiff testified that his brother’s habits were good. It was admitted that iSTellie Hochkeich would, if present, testify that she was divorced from Frank Brodie on account of his habitual drunkenness, and that he “ continued to be in the same habit on the day of his death.” In the latter part of 1890 and the first part of 1891, the deceased was, for four months, sick with rheumatism; during this time the plaintiff came to see him at the house where he had a room and promised to send the people then caring for his brother $50. There was other testimony bearing upon the question of the amount of pecuniary damages sustained by the plaintiff; some of this tended to show that the deceased was a good salesman and a good business man, while the testimony of others tended to establish that the deceased was a person who hung around saloons, working and earning but little. The plaintiff appeared to be his only living relative. The jury found that the plaintiff had, from the death of his brother, sustained pecuniary damage to the amount of $2,000, and for this sum the court gave judgment. While it appears to us that the plaintiff suffered no pecuniary loss by the death of his brother, but was rather pecuniarily a gainer thereby, he having thus acquired the business of the deceased, yet as the damages in cases of this kind are not to be determined wholly from the evidence, but within the limits of the statute are left to the discretion of the jury (Ohio & M. Ry. Co. v. Wangelin, 39 N. E. Rep. 760), we do not feel warranted in reversing the verdict, sanctioned, as it has been, by the judge before whom the cause was tried-. We are the more inclined to affirm the judgment because there is no reason for thinking that the finding of negligence on the part of the defendant was the result of passion or prejudice. That the defendant was negligent is apparent. Neither does the amount of the verdict clearly indicate that the jury were moved by improper motives. However mistaken we may think the jury was in concluding that the plaintiff had suffered any pecuniary loss, the amount of the verdict indicates deliberation and calm consideration rather than passion. The judgment of the Superior Court is affirmed. Mb, Justice Shepard. I do not consider that the evidence shows that any pecuniary loss whatever was suffered by the appellee in the death of his brother, and I do not think the judgment should stand.